DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrison et al. (US 9,964,995).
In regards to claim 1, Morrison discloses of a system comprising: a flexible antenna belt (for example including 120), wherein the flexible antenna belt is to transition between a closed position and an open position (for example see Fig 24); and a flexible display (for example 30) coupled to the flexible antenna belt (for example see Figs 23-27).  
In regards to claim 2, Morrison discloses of the system of claim 1, wherein the flexible display (30) is comprised of an organic light emitting diode (OLED), electrophoretic display (EPD), liquid crystal display (LCD), organic LCD, cholesteric LCD, micro-electro-mechanical systems (MEMS), or combinations thereof (for example see Column 6 Lines 59-65).  

In regards to claim 12, Morrison discloses of a non-transitory machine-readable medium storing instructions executable by a processing resource of a computing device to: determine when a display member (for example 30) of the computing device is positioned at an angle relative to a base member (for example 12, 38) of the computing device that is within a threshold angle range; and trigger a flexible antenna belt (for example including 120) of the computing device to transition between a closed position and an open position when the display member of the computing device is within the threshold angle range (for example see Figs 23-27 and Column 16 Lines 21-53, Column 17 Lines 24-30, sensor hub 128 receives signals indicating orientation and angles of the antenna and relay the orientation information to direct the communications signals for operation).  
In regards to claim 13, Morrison discloses of the medium of claim 12, wherein the flexible antenna belt is to rotate between the closed position and the open position, wherein the flexible antenna belt is to rotate about rollers (for example 116) in contact with the flexible antenna belt (for example see Figs 23-24 and 26-27).  
In regards to claim 14, Morrison discloses of the medium of claim 12, wherein the flexible antenna belt (including 112) is a sheet that is to transition between the open position and the closed position, wherein the sheet is to transition about rollers (for example 116) in contact with the sheet (for example see Figs 23-24 and 26-27).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 9,964,995) in view of Yehezkely et al. (US 2013/0222613).
In regards to claim 4, Morrison discloses of the system of claim 1 as found within the explanation above.
However, Morrison does not explicitly disclose of wherein the flexible antenna belt is comprised of a non- impact antenna radiation flexible material, wherein the non-impact antenna radiation flexible material comprises a polytetrafluoroethylene (PTFE) coated aramid synthetic fiber.  
Yehezkely discloses of a system comprising: an antenna (for example 230, 320, 530), wherein the antenna is to transition between a closed position and an open position (for example see Figs 2-3); and a display (for example 303) coupled to the antenna (for example see Figs 2-3), wherein the antenna is comprised of a non-impact antenna radiation flexible material, wherein the non-impact antenna radiation flexible 
It would have been obvious to one of ordinary skill in the art to have the flexible antenna belt comprising PTFE as taught by Yehezkely to use a strong, durable and flexible material to protect the antenna.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 9,964,995) in view of Ayala Vazquez et al. (US 2010/0321253).
In regards to claim 5, Morrison discloses of a computing device comprising: a base member (for example 12, 38); and a display member (for example 10), the display member comprising, an antenna cover (for example 40, 118, see Column 15 Lines 50-67); a flexible antenna belt (for example including 120), wherein the flexible antenna belt is to rotate between a closed position and an open position (for example see Figs 24, 26-27); and a flexible display (for example 30) coupled to the flexible antenna belt (for example see Figs 23-27).  
However, Morrison does not explicitly disclose of wherein the antenna cover is transparent.
Ayala Vazquez discloses of a computing device comprising: a base member (for example 12); and a display member (for example 12A), the display member comprising, a transparent antenna cover (for example 76); an antenna (for example 26), wherein the antenna is to rotate between a closed position and an open position (for example see Figs 1, 13); and a flexible display (for example 82) coupled to the antenna (26, for example see Fig 13).  
It would have been obvious to one of ordinary skill in the art to have a transparent cover for an antenna as taught by Ayala Vazquez for protecting the antenna while also allowing for transparency of signals to/from the antenna as well as displaying any desirable logos.

In regards to claim 7, Morrison in view of Ayala Vazquez disclose of the computing device of claim 5, wherein an antenna slot is on a first side of the flexible antenna belt and wherein the flexible display is on a second side of the flexible antenna belt (for example see Figs 23-24 and 27 of Morrison and Fig 13 of Ayala Vazquez).  
In regards to claim 8, Morrison in view of Ayala Vazquez disclose of the computing device of claim 5, wherein the flexible antenna belt (including 120 of Morrison, 26 of Ayala Vazquez) is disposed in the display member adjacent to the transparent antenna cover (for example see Morrison Figs 22A-22B, 23-27 and Ayala Vazquez Fig 13).  
In regards to claim 9, Morrison in view of Ayala Vazquez disclose of the computing device of claim 5, wherein the transparent antenna cover (118 of Morrison, 76 of Ayala Vazquez) is comprised of glass or optical plastics, wherein the optical plastic further comprises polyacrylic (PMMA), polycarbonate, cyclic olefin copolymer (COC), or combinations thereof (for example see Column 15 Lines 63-67 of Morrison and Paragraph 0055 of Ayala Vazquez).  
In regards to claim 10, Morrison in view of Ayala Vazquez disclose of the computing device of claim 5, wherein the transparent antenna cover (40, 118 of Morrison and 76 of Ayala Vazquez) is on a back side of the display member (for example see Morrison Figs 22A-22B and Ayala Vazquez Figs 1, 13).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844